DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a first pressure controlling unit for controlling a pressure in claim 1; and
a second pressure controlling unit for controlling pressure in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as disclosed in the Specification and Drawings (“AAPA”) in view of U.S. Patent 4,976,750 issued to Munari (“Munari”), U.S. Patent 4,982,597 issued to Berger (“Berger”), U.S. Patent 7,237,573 issued to Graham (“Graham”) and U.S. Patent 7,516,641 issued to Lewis (“Lewis”).

As for claim 1, AAPA discloses an analyzing method comprising steps of:
a) extracting a sample component and substances that constitute noise to analysis of the sample component by using supercritical fluid (paragraph [0006]); and
d) separating the sample component from the supercritical fluid using a column provided on a first flow passage (paragraph [0007]).
AAPA does not disclose the step of splitting as recited.
However, Munari discloses: b) splitting a supercritical fluid containing substances to flow separately in a first flow passage and a second flow passage by means of a splitting part (Munari: col. 1, lines 29-35 and col. 3, lines 42-47).  Berger also discloses b) splitting supercritical fluid containing the substances to flow separately in a first flow passage and a second flow passage by means of a splitting part (Berger: col. 2, lines 28-32).  Graham also discloses b) splitting fluid containing substances to flow separately in a first flow passage and a second flow passage by means of a splitting part (Graham: col. 3, lines 18-32 and col. 2, lines 24-26).  Lewis also discloses b) splitting fluid containing substances to flow separately in a first flow passage and a second flow passage by means of a splitting part (Lewis: col. 3, lines 18-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of AAPA by including the step of splitting as disclosed by Munari, Berger and Lewis in order to direct only a small portion of eluent through a separation column (Munari: col. 1, lines 27-39), to allow capillary SFC to be performed (Berger: col. 2, lines 35-40), to allow accurate low flow rates with high pressure pumps (Graham: col. 1, lines 29-39), and to allow high flow systems to be used with low flow detection methods (Lewis: col. 3, lines 18-32).
AAPA as currently modified by Munari, Berger, Graham and Lewis does not disclose the controlling and setting steps as recited.
However, Lewis further discloses c) controlling, by using a first pressure controlling unit (Lewis: a tubing length; col. 3, lines 30-32) for controlling a pressure in a first flow passage (Lewis: low-flow arm; col. 3, lines 27-28) and a second pressure controlling unit (Lewis: a tubing length; col. 3, lines 30-32) for controlling a pressure in the second flow passage (Lewis: high-flow arm; col. 3, lines 27-28), flow rates of the fluid containing substances that flow in each of the first flow passage and the second flow passage depending on a ratio of the pressure in the first flow passage to the pressure in the second flow passage (Lewis: col. 3, lines 28-32); and
e) setting a flow rate of fluid containing the substances flowing in the first flow passage (low-flow arm) smaller than a flow rate of the supercritical fluid containing the substances flowing in the second flow passage (high-flow arm), in the step of controlling (Lewis: col. 3, lines 28-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of AAPA, Munari, Berger, Graham and Lewis by including the controlling and setting steps as disclosed by Lewis in order to allow a user to adjust the flow rates as desired.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent 4,982,597 issued to Berger (“Berger”) in view of U.S. Patent 7,516,641 issued to Lewis (“Lewis”).

As for claim 1, Berger discloses an analyzing method comprising steps of:
a) extracting a sample component and substances that constitute noise to analysis of the sample component by using supercritical fluid (col. 1, line 62 - col. 2, line 5);
b) splitting (see Fig. 2) the supercritical fluid containing the substances to flow separately in a first flow passage (18) and a second flow passage (20) by means of a splitting part (16); and 
d) separating the sample component from the supercritical fluid using a column (18; col. 2, lines 16-20) provided on the first flow passage (18).
Berger does not disclose the controlling and setting steps as recited.
However, Lewis discloses c) controlling, by using a first pressure controlling unit (Lewis: a tubing length; col. 3, lines 30-32) for controlling a pressure in a first flow passage (Lewis: low-flow arm; col. 3, lines 27-28) and a second pressure controlling unit (Lewis: a tubing length; col. 3, lines 30-32) for controlling a pressure in the second flow passage (Lewis: high-flow arm; col. 3, lines 27-28), flow rates of the fluid containing substances that flow in each of the first flow passage and the second flow passage depending on a ratio of the pressure in the first flow passage to the pressure in the second flow passage (Lewis: col. 3, lines 28-32); and
e) setting a flow rate of fluid containing the substances flowing in the first flow passage (low-flow arm) smaller than a flow rate of the supercritical fluid containing the substances flowing in the second flow passage (high-flow arm), in the step of controlling (Lewis: col. 3, lines 28-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Berger by including the controlling and setting steps as disclosed by Lewis in order to allow a user to adjust the flow rates as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,163,618 issued to Wikfors et al. (“Wikfors”) is cited for all that it discloses including a back pressure regulator on the waste outlet of an SFC system.
U.S. Patent Application Publication 2015/0276689 by Watanabe et al. (“Watanabe”) is cited for all that it discloses including a back pressure regulator on the waste outlet of a chromatography system.
U.S. Patent Application Publication 2016/0069845 by Fogwill et al. (“Fogwill”) is cited for all that it discloses including a back pressure regulator on the waste outlet of an SFC system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853